Order entered May 26, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00334-CV

                          THIRD EYE, INC., Appellant

                                         V.

                          UST GLOBAL INC., Appellee

               On Appeal from the 101st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-02821

                                      ORDER

      As directed by this Court, appellant has provided written verification of

request and payment for the reporter’s record. Accordingly, we ORDER Terri

Etekochay, Official Court Reporter for the 101st Judicial District Court, to file the

reporter’s record on or before June 23, 2022. We DIRECT the Clerk of this Court

to send a copy of this order to Ms. Etekochay and all parties.


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE